Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the parent U.S. Patent No. 11,314,945 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent claims 21, 26, 33 recite similar steps such as: obtaining a first and second text seed, generating a first and second message and weight, sending a first message based on comparison, and update allocation value based on threshold.  The instant independent claims recites a broader limitation of removing obtaining a target user reaction based on user profile, not sending the second message by comparison, and obtaining and storing a first expected allocation value.




Instant Application
Parent 11,314,945 B1
21. A system for generating text using text seeds associated with a user that
comprises a set of memory devices storing instructions and a set of processors configured to
execute the instructions, the instructions comprising:









obtaining a first text seed and a second text seed based on a user profile for a user;




generating a first message using a first set of learning model parameters
corresponding with the first text seed and a second message using a second set of learning model parameters corresponding with the second text seed;


determining a first weight associated with the first message based on a first
expected allocation value of the user profile, wherein the first expected allocation value is associated with the first text seed;

determining a second weight associated with the second message based on a second expected allocation value of the user profile, wherein the second expected allocation value is
associated with the second text seed;




sending the first message to an address based on a comparison between the first
weight and the second weight; and











updating the first expected allocation value in response to a determination that a reaction value associated with the first message satisfies a threshold.

1. A system for generating text using text seeds that comprises a set of memory devices storing instructions and a set of processors configured to execute the instructions, the instructions comprising: 




obtaining an action category indicating a target user reaction; 

determining a user category based on a set of feature values of a user profile for a user; obtaining a first text seed and a second text seed of the user category; 

configuring a text generation model with a first set of neural network parameters corresponding to the first text seed and the text generation model with a second set of neural network parameters corresponding to the second text seed; 

generating a first message using the text generation model configured with the first set of neural network parameters and a second message using the text generation model configured with the second set of neural network parameters based on the action category and the user category; 

determining a first weight associated with the first message based on a first expected allocation value of the user profile and a count of previous messages associated with the first text seed, wherein the first expected allocation value is associated with the first text seed; 

determining a second weight associated with the second message based on a second expected allocation value of the user profile and a count of previous messages associated with the second text seed, wherein the second expected allocation value is associated with the second text seed; 


sending the first message to an electronic address and not sending the second message based on a comparison between the first weight and the second weight; 

obtaining a reaction value from the user in response to the first message, the reaction value indicating a user response with respect to the target user reaction; 

determining whether the reaction value satisfies a threshold based on the action category; 

in response to a determination that the reaction value satisfies the threshold, updating the first expected allocation value; and 

storing, in persistent storage, the updated first expected allocation value.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451